UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)June 22, 2011 DYNAMICS RESEARCH CORPORATION (Exact name of registrant as specified in its charter) Commission file number 001-34135 MASSACHUSETTS 04-2211809 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) TWO TECH DRIVE, ANDOVER, MASSACHUSETTS 01810-2434 (Address of principal executive offices) (Zip Code) 978-289-1500 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events Dynamics Research Corporation (DRC) has been awarded the Federal Deposit Insurance Corporation’s (FDIC) Business Analysis and Management Support Services (BAMSS) II basic order agreement.Thisagreement promotes developing more efficient and robust information technologies in support FDIC’s critical mission. The agreement, which has a two-year base with three option years, has a total award value of $58 million.DRC is the holder of the first BAMSS agreement.The award value of the BAMSS II agreement, which is expected to begin in the third quarter of 2011, indicates a potentially significant expansion of work. Under the scope of work, DRC will provide advisory and assistance services to support the Division of Information Technology in five task order areas including: § Process and Product Quality Assurance § Business analysis § Business administration § Enterprise technology branch support § Program management. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DYNAMICS RESEARCH CORPORATION (Registrant) Date:June 30, 2011 /s/ David Keleher Senior Vice President, Chief Financial Officer and Treasurer
